787 So. 2d 65 (2001)
Robert TENNELL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-4048.
District Court of Appeal of Florida, Second District.
February 28, 2001.
PER CURIAM.
Robert Tennell appeals the trial court's order summarily denying his motion for jail credit filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse and remand for further proceedings.
In his motion, Tennell claimed he was entitled to credit against his prison sentence for time served in a drug treatment center as a condition of community control. A defendant is generally not entitled to jail credit for time spent in a live-in treatment center. See Young v. State, 754 So. 2d 128 (Fla. 2d DCA 2000). However, a defendant is entitled to credit where the live-in treatment center is the functional equivalent of jail. See Hill v. State, 754 So. 2d 788 (Fla. 2d DCA 2000). Tennell presented a facially sufficient claim detailing that the drug treatment center in which he was required to reside was the functional equivalent of jail. On remand, if the trial court again denies Tennell's motion without an evidentiary hearing, it shall attach those portions of the record conclusively demonstrating that appellant is not entitled to relief.
Reversed and remanded.
NORTHCUTT, A.C.J., and CASANUEVA, J., and CAMPBELL, MONTEREY, (Senior) Judge, concur.